   8:20-cr-00251-RFR-SMB Doc # 40 Filed: 07/23/21 Page 1 of 1 - Page ID # 62




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR251
                                            )
      vs.                                   )
                                            )
ASHLEY SVOBODA,                             )                  ORDER
                                            )
                   Defendant.               )


      Pursuant to the communication with the parties as noted in filing [39] regarding
the Unopposed Motion to Continue Trial [38], defense counsel requests additional time
to negotiate a resolution short of a trial. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [38] is granted, as
follows:

      1. The jury trial now set for July 26, 2021 is continued to October 12, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and October 12, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: July 23, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
